Name: Regulation (EC) No 1166/2008 of the European Parliament and of the Council of 19 November 2008 on farm structure surveys and the survey on agricultural production methods and repealing Council Regulation (EEC) No 571/88 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: information technology and data processing;  farming systems;  agricultural structures and production;  labour market;  means of agricultural production
 Date Published: nan

 1.12.2008 EN Official Journal of the European Union L 321/14 REGULATION (EC) No 1166/2008 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 19 November 2008 on farm structure surveys and the survey on agricultural production methods and repealing Council Regulation (EEC) No 571/88 (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 285(1) thereof, Having regard to the proposal from the Commission, Acting in accordance with the procedure laid down in Article 251 of the Treaty (1), Whereas: (1) Council Regulation (EEC) No 571/88 of 29 February 1988 on the organisation of Community surveys on the structure of agricultural holdings (2) provides for a programme of Community surveys to provide statistics on the structure of agricultural holdings up to 2007. (2) The programme of surveys on the structure of agricultural holdings, carried out on a Community basis since 1966/67, should be continued in order to examine trends at Community level. In the interests of clarity, Regulation (EEC) No 571/88 should be replaced by this Regulation. (3) For the purposes of updating the basic registers of agricultural holdings and the other information required for the stratification of sample surveys, a census of agricultural holdings in the Community is necessary at least every ten years. The last census prior to the adoption of this Regulation took place in 1999/2000. (4) There is a need to collect data on the implementation of measures associated with rural development, as defined in Council Regulation (EC) No 1698/2005 of 20 September 2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (3). (5) In its conclusions of 19 December 2006 on agri-environmental indicators, the Council recognised the need for comparable data on agricultural activities, at the appropriate geographical level, and covering the whole Community. The Council asked the Commission to undertake the measures set out in the Commission Communication of 15 September 2006 (4) which include the production of statistical data, particularly regarding farm management practices and the use of farm inputs. (6) There is a lack of statistical information on the different agricultural production methods at the level of individual holdings. Therefore there is a need for improvements to the collection of information on agricultural production methods linked to structural information on agricultural holdings, to provide additional statistics for the development of agri-environmental policy and to improve the quality of agri-environmental indicators. (7) Comparable statistics from all Member States on the structure of agricultural holdings are important in determining the development of agricultural policy in the Community. Therefore standard classifications and common definitions should be used insofar as possible for survey characteristics. (8) The implementation of the farm structure survey in 2010 and the decennial population census in 2011 would place a heavy burden on the statistical resources of Member States if the periods of fieldwork for these two major surveys overlapped. A derogation should therefore be provided for in order to enable Member States to implement the farm structure survey in 2009. (9) Council Regulation (EC) No 322/97 of 17 February 1997 on Community Statistics (5) constitutes the reference framework for the provisions of this Regulation in particular as regards conformity to standards of impartiality, reliability, relevance, cost-effectiveness, statistical confidentiality and transparency. Council Regulation (Euratom, EEC) No 1588/90 of 11 June 1990 on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities (6) constitutes a reference framework for the transmission and protection of confidential statistical data provided for under this Regulation, in order to ensure that no unlawful disclosure and non-statistical use take place when Community statistics are produced and disseminated. (10) The use of the agricultural holding's location by the Commission should be limited to statistical analyses and should exclude drawing samples and carrying out surveys. The necessary protection of confidentiality of data should be ensured, among other means, by limiting the precision of the location parameters and by appropriate aggregation when publishing statistics. (11) Council Regulation (EEC) No 3037/90 (7) established the statistical classification of economic activities in the Community. (12) In accordance with Regulation (EC) No 1059/2003 of the European Parliament and of the Council of 26 May 2003 on the establishment of a common classification of territorial units for statistics (NUTS) (8), territorial units should be defined in accordance with the NUTS classification. (13) In order to reduce the burden of data collection for respondents and Member States insofar as possible, the possibility of using sample surveys and administrative sources should be provided for. (14) In order to carry out the surveys, considerable funding will be required from both the Member States and the Commission over a number of years, a large proportion of which will be used to meet the requirements of the Community. (15) It is recognised that the requirements of the satellite recognition and identification of agricultural holdings present significant methodological and technical difficulties in many Member States. (16) Provision should therefore be made for a Community subsidy to assist this programme of surveys through the European Agricultural Guarantee Fund under Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (9). (17) This Regulation establishes a financial envelope for the entire duration of the programme which constitutes the prime reference for the budgetary authority during the annual budgetary procedure, within the meaning of point 37 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (10). (18) Since the objective of this Regulation, namely the systematic production of Community statistics on the structure of agricultural holdings and on agricultural production methods, cannot be sufficiently achieved by the Member States and can therefore, by reason of the scale and effects of this Regulation, be better achieved at Community level, the Community may adopt measures in accordance with the principle of subsidiarity, as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve that objective. (19) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (11). (20) In particular, the Commission should be empowered to define the coefficients for the livestock units, to define the characteristics and to adapt the Annexes to this Regulation. Since those measures are of general scope and are designed to amend non-essential elements of this Regulation, by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5(a) of Decision 1999/468/EC. (21) The Standing Committee for Agricultural Statistics set up by Council Decision 72/279/EEC (12) has been consulted, HAVE ADOPTED THIS REGULATION: CHAPTER I GENERAL PROVISIONS Article 1 Subject matter This Regulation establishes a framework for the production of comparable Community statistics on the structure of agricultural holdings and for a survey on agricultural production methods. Article 2 Definitions For the purposes of this Regulation, the following definitions shall apply: (a) agricultural holding or holding means a single unit, both technically and economically, which has a single management and which undertakes agricultural activities listed in Annex I within the economic territory of the European Union, either as its primary or secondary activity; (b) livestock unit means a standard measurement unit that allows the aggregation of the various categories of livestock in order to enable them to be compared. Livestock units are defined on the basis of the feed requirements of the individual animal categories, for which the coefficients shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 15(2); (c) sample surveys means statistical surveys based on stratified random sampling which are designed to provide representative statistics concerning agricultural holdings at regional and national levels. The stratification shall include the size and type of the agricultural holding to ensure that agricultural holdings of different sizes and types are adequately represented; (d) region means the NUTS 2 territorial unit defined in Regulation (EC) No 1059/2003; (e) location of the holding means the latitude and longitude coordinates within an arc of 5 minutes that avoid the direct identification of an individual holding. If a latitude and longitude location contains only one agricultural holding, then this holding shall be attributed to a neighbouring location, which contains at least one other agricultural holding. Article 3 Coverage 1. The surveys specified in this Regulation shall cover: (a) agricultural holdings where the agricultural area utilised for farming is one hectare or more; (b) agricultural holdings where the agricultural area utilised for farming is less than one hectare, if those holdings produce a certain proportion for sale or if their production unit exceeds certain physical thresholds. 2. However, Member States which use a survey threshold above one hectare shall fix this threshold at a level that excludes only the smallest agricultural holdings which together contribute 2 % or less to the total utilised agricultural area excluding common land and 2 % or less to the total number of farm livestock units. 3. In any case, all agricultural holdings reaching one of the physical thresholds specified in Annex II shall be covered. Article 4 Data sources 1. Member States shall use information from the Integrated Administration and Control System provided for in Regulation (EC) No 1782/2003 (13), the System for the Identification and Registration of Bovine Animals provided for in Regulation (EC) No 1760/2000 (14) and the organic farming registers set up pursuant to Regulation (EC) No 834/2007 (15) provided this information is of at least equal quality to information obtained from statistical surveys. Member States may also use administrative sources associated with the cultivation of genetically modified crops and the specific rural development measures referred to in Annex III. 2. If a Member State decides to use an administrative source other than those specified in paragraph 1, the Member State shall inform the Commission in advance and shall provide details concerning the method to be used and the quality of the data from this administrative source. Article 5 Precision requirements 1. Member States conducting sample surveys shall ensure that the weighted survey results are statistically representative of agricultural holdings within each region and are designed to meet the precision requirements set out in Annex IV. 2. In duly justified cases the Commission shall allow Member States exceptions to the precision requirements referred to in paragraph 1 for specific regions. CHAPTER II STATISTICS ON THE STRUCTURE OF AGRICULTURAL HOLDINGS Article 6 Farm structure surveys 1. In 2010, 2013 and 2016, Member States shall carry out surveys on the structure of agricultural holdings, hereinafter farm structure surveys. 2. The farm structure survey in 2010 shall be carried out in the form of a census. However, sample surveys may be used for the characteristics concerning other gainful activities carried out by the labour force, listed in Annex III Section V(ii). 3. The farm structure surveys in 2013 and 2016 may be carried out as sample surveys. Article 7 Survey characteristics 1. Member States shall provide information on the characteristics listed in Annex III. 2. The Commission may, in accordance with the regulatory procedure with scrutiny referred to in Article 15(2), amend the list of characteristics set out in Annex III for the farm structure surveys for 2013 and 2016. 3. If a Member State determines that a characteristic has a low or zero prevalence, the characteristic may be excluded from the data collection. That Member State shall inform the Commission in the calendar year immediately preceding the survey year about any characteristic excluded from the data collection. 4. The definitions of the characteristics shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 15(2). Article 8 Reference periods The reference periods for the farm structure surveys in the survey years 2010, 2013 and 2016 shall be defined as follows: (a) for land characteristics specified in Annex III, a period of 12 months ending on a reference day between 1 March and 31 October of the survey year; (b) for livestock characteristics specified in Annex III, a reference day between 1 March and 31 December of the survey year; (c) for labour force characteristics specified in Annex III, a period of 12 months ending on a reference day between 1 March and 31 October of the survey year; (d) for rural development measures specified in Annex III, a period of three years ending on 31 December of the survey year. Article 9 Transmission 1. Member States shall transmit to the Commission validated survey data for the farm structure survey for 2010 by 31 March 2012. 2. For the farm structure surveys in the survey years 2013 and 2016, Member States shall transmit validated survey data to the Commission within 12 months of the end of the survey year. 3. Data relating to the rural development measures referred to in Annex III, and based on administrative records, may be transmitted to the Commission separately within 18 months of the end of the survey year. 4. The farm structure survey data transmitted to the Commission shall be in electronic form and at the level of individual agricultural holdings. 5. The Commission shall determine the format for the transmission of the survey data. 6. The farm structure survey data shall not be used by the Commission for drawing samples or for carrying out surveys. Article 10 Sampling frame For the purposes of updating the sampling frame for the farm structure surveys in 2013 and 2016, Member States shall provide the national authorities responsible for farm structure surveys with access to information on agricultural holdings contained in administrative files compiled on their national territory. CHAPTER III STATISTICS ON AGRICULTURAL PRODUCTION METHODS Article 11 Survey on agricultural production methods 1. Member States shall carry out a survey on agricultural production methods used by agricultural holdings. This survey may be carried out as a sample survey. 2. In duly justified cases, the Commission may allow a Member State to carry out the sample survey using separate sub-samples. 3. Member States shall provide information on the characteristics of the agricultural production methods listed in Annex V. 4. For each holding surveyed, Member States shall also provide an estimation of the volume of water used for irrigation on the holding (in cubic metres). The estimation may be produced by means of a model. 5. The Commission shall provide Member States with methodological and other support in order to construct the model referred to in paragraph 4. In addition, the Commission shall promote the necessary cooperation and sharing of experiences between Member States in order to obtain comparable results. 6. If a Member State determines that a characteristic has a low or zero prevalence, the characteristic may be excluded from the data collection. That Member State shall inform the Commission in the calendar year immediately preceding the survey year about any characteristic excluded from the data collection. 7. The definitions of the characteristics shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 15(2). 8. The reference period shall coincide with the reference periods used for the characteristics of the farm structure survey in 2010. 9. The results of this survey shall be linked to the data obtained from the farm structure survey in 2010 at the level of individual agricultural holdings. The combined validated data set shall be transmitted to the Commission in electronic form by 31 December 2012 at the latest. 10. The Commission shall determine the format for the transmission of the survey data. 11. The data on agricultural production methods shall not be used by the Commission for drawing samples or for carrying out surveys. CHAPTER IV REPORTS, FINANCING AND IMPLEMENTING MEASURES Article 12 Reports 1. National methodological reports shall be provided by Member States for the surveys covered by this Regulation, describing: (a) the organisation and methodology applied; (b) the levels of precision achieved for the sample surveys referred to in this Regulation; (c) information on the quality of any administrative data sources used; and (d) the inclusion and exclusion criteria applied to meet the coverage requirements specified in Article 3. 2. The national methodological reports shall be submitted to the Commission with the validated survey results, in accordance with the deadlines specified in Article 9(1) and (2). 3. In addition to the national methodological reports required at the end of each survey, Member States shall provide the Commission with any additional information that may be required concerning the organisation and methodology of the survey. Article 13 Community contribution 1. Member States shall receive a maximum financial contribution of 75 % from the Community towards the cost of carrying out the surveys defined in this Regulation, subject to the maximum amounts defined in paragraphs 3 and 4. 2. Upon the entry into force of this Regulation, the Commission shall provide the necessary technical and advisory assistance in respect of the satellite recognition of agricultural holdings, to those Member States which submit applications. 3. For the combined costs of the farm structure survey in 2010 and the survey on agricultural production methods, the Community contribution shall be limited to the maximum amounts specified below:  EUR 50 000 each for Luxembourg and Malta;  EUR 1 000 000 each for Austria, Ireland and Lithuania;  EUR 2 000 000 each for Bulgaria, Germany, Hungary, Portugal and the United Kingdom;  EUR 3 000 000 each for Greece, Spain and France;  EUR 4 000 000 each for Italy, Poland and Romania; and  EUR 300 000 each for all other Member States. 4. For the farm structure surveys in 2013 and 2016, the maximum amounts specified in paragraph 3 shall be reduced by 50 %. 5. The Community financial contribution is financed by the European Agricultural Guarantee Fund under Article 3(2), point (e) of Regulation (EC) No 1290/2005. Article 14 Financial framework 1. The financial envelope for the implementation of this programme of surveys, including the appropriations necessary for the management, maintenance and development of the database systems used within the Commission to process the data supplied by Member States under the provisions of this Regulation, shall be EUR 58 850 000 for the period 2008-2013. 2. The amount for the period 2014-2018 shall be fixed by the budgetary and legislative authority on a proposal from the Commission on the basis of the new financial framework for the period commencing in 2014. 3. The annual appropriations shall be authorised by the budgetary authority within the limits of the financial framework. Article 15 Committee 1. The Commission shall be assisted by the Standing Committee for Agricultural Statistics established by Decision 72/279/EEC. 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. Article 16 Derogations 1. By way of derogation from Articles 6(1) and (2), 8, 9(1), 11(8) and (9), 13(3), Annex III and Annex IV, the references to the year 2010 shall be replaced by references to the year 2009 for Greece, Spain and Portugal. 2. By way of derogation from Article 9(1), the reference to 31 March 2012 shall be replaced by: (a) 31 March 2011 for Greece and Portugal; (b) 30 June 2011 for Spain; (c) 30 June 2012 for Italy and Romania. 3. By way of derogation from Article 11(9), the reference to 31 December 2012 shall be replaced by 31 December 2011 for Greece, Spain and Portugal. Article 17 Repeal 1. Regulation (EEC) No 571/88 shall be repealed. 2. References to the repealed Regulation shall be construed as references to this Regulation. Article 18 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 19 November 2008. For the European Parliament The President H.-G. PÃ TTERING For the Council The President J.-P. JOUYET (1) Opinion of the European Parliament of 21 May 2008 (not yet published in the Official Journal) and Council Decision of 20 October 2008. (2) OJ L 56, 2.3.1988, p. 1. (3) OJ L 277, 21.10.2005, p. 1. (4) Entitled Development of agri-environmental indicators for monitoring the integration of environmental concerns into the common agricultural policy. (5) OJ L 52, 22.2.1997, p. 1. (6) OJ L 151, 15.6.1990, p. 1. (7) OJ L 293, 24.10.1990, p. 1. (8) OJ L 154, 21.6.2003, p. 1. (9) OJ L 209, 11.8.2005, p. 1. (10) OJ C 139, 14.6.2006, p. 1. (11) OJ L 184, 17.7.1999, p. 23. (12) OJ L 179, 7.8.1972, p. 1. (13) Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers (OJ L 270, 21.10.2003, p. 1). (14) Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products (OJ L 204, 11.8.2000, p. 1). (15) Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (OJ L 189, 20.7.2007, p. 1). ANNEX I List of agricultural activities referred to in the definition of an agricultural holding The following activities (which may be either primary or secondary activities) are based on the European Statistical Classification of Economic Activities (NACE Rev. 2) for crop and animal production, hunting and related service activities and are used to define an agricultural holding: Description of activity NACE Rev. 2 code Additional notes on activities included or excluded when defining agricultural activities Growing of non-perennial crops 01.1 Growing of perennial crops 01.2 Agricultural holdings which produce wine or olive oil from self-produced grapes or olives are included within the scope of this Regulation. Plant propagation 01.3 Animal production 01.4 All activities classified under 01.49 of NACE Rev. 2 (Raising of other animals) shall be excluded from the scope of this Regulation, except: (i) the raising and breeding of ostriches, emus and rabbits; (ii) bee-keeping and production of honey and beeswax. Mixed farming 01.5 Support activities to agriculture and post-harvest crop activities 01.6 In general, all holdings which carry out activities under 01.6 of NACE Rev. 2 are excluded from the scope of this Regulation if they are undertaken exclusively. However, holdings exclusively maintaining agricultural land in good agricultural and environmental condition (under 01.61 of NACE Rev. 2) are included in the scope of this Regulation. ANNEX II Thresholds for the farm structure surveys and the survey on agricultural production methods Characteristics Threshold Utilised agricultural area Arable land, kitchen gardens, permanent grassland, permanent crops 5 ha Permanent outdoor crops Fruit, berry, citrus and olive plantations, vineyards and nurseries 1 ha Other intensive production Fresh vegetables, melons and strawberries, which are outdoors or under low (not accessible) protective cover 0,5 ha Tobacco 0,5 ha Hops 0,5 ha Cotton 0,5 ha Crops under glass or other (accessible) protective cover Fresh vegetables, melons and strawberries 0,1 ha Flowers and ornamental plants (excluding nurseries) 0,1 ha Bovine animals All 10 Head Pigs All 50 Head Breeding sows 10 Head Sheep All 20 Head Goats All 20 Head Poultry All 1 000 Head ANNEX III List of farm structure survey characteristics CHARACTERISTICS UNITS/CATEGORIES I. General characteristics  Location of the holding   Latitude (within an arc of 5 minutes or less) Degrees: Minutes   Longitude (within an arc of 5 minutes or less) Degrees: Minutes  Legal personality of the holding   Is the legal and economic responsibility of the holding assumed by:    a natural person who is a sole holder, where the holding is independent? Yes/No     If the answer to the previous question is yes, is this person (the holder) also the manager? Yes/No      If this person is not the manager, is the manager a member of the holder's family? Yes/No      If the manager is a member of the holder's family, is the manager the spouse of the holder? (1) Yes/No    one or more natural persons who is/are a partner, where the holding is a group holding? Yes/No    a legal person? Yes/No  Type of tenure (in relation to the holder) and farming system   Utilised agricultural area:    For owner farming ha    For tenant farming ha    For share farming or other modes ha   Organic farming    The total utilised agricultural area of the holding on which organic farming production methods are applied and certified according to national or European Community rules ha    The total utilised agricultural area of the holding that is under conversion to organic farming production methods to be certified according to national or European Community rules ha    Area of the holding on which organic farming production methods according to national or European Community rules are either applied and certified or under conversion to be certified:     Cereals for the production of grain (including seed) ha     Dried pulses and protein crops for the production of grain (including seed and mixtures of cereals and pulses) ha     Potatoes (including early potatoes and seed potatoes) ha     Sugar beet (excluding seed) ha     Oil seed crops ha     Fresh vegetables, melons and strawberries ha     Pasture and meadow, excluding rough grazings ha     Fruit and berry plantations ha     Citrus plantations ha     Olive plantations ha     Vineyards ha     Other crops (fibre crops, etc.) ha    Organic production methods applied to animal production and certified according to national or European Community rules:     Bovine animals Head     Pigs Head     Sheep and goats Head     Poultry Head     Other animals Yes/No   Destination of the holding's production:    Household consumes more than 50 % of the value of the final production of the holding Yes/No    Direct sale to final consumers represents more than 50 % of the total sales of the holding (1) Yes/No II. Land  Arable land   Cereals for the production of grain (including seed):    Common wheat and spelt ha    Durum wheat ha    Rye ha    Barley ha    Oats ha    Grain maize ha    Rice ha    Other cereals for the production of grain ha   Dried pulses and protein crops for the production of grain (including seed and mixtures of cereals and pulses) ha    of which peas, field beans and sweet lupins ha   Potatoes (including early potatoes and seed potatoes) ha   Sugar beet (excluding seed) ha   Fodder roots and brassicas (excluding seed) ha   Industrial crops:    Tobacco ha    Hops ha    Cotton ha    Rape and turnip rape ha    Sunflower ha    Soya ha    Linseed (oil flax) ha    Other oil seed crops ha    Flax ha    Hemp ha    Other fibre crops ha    Aromatic plants, medicinal and culinary plants ha    Other industrial crops not mentioned elsewhere ha   Fresh vegetables, melons and strawberries of which:    Outdoor or under low (not accessible) protective cover ha     Open field ha     Market gardening ha    Under glass or other (accessible) protective cover ha   Flowers and ornamental plants (excluding nurseries):    Outdoor or under low (not accessible) protective cover ha    Under glass or other (accessible) protective cover ha   Plants harvested green:    Temporary grass ha    Other plants harvested green:     Green maize ha     Leguminous plants ha     Other plants harvested green not mentioned elsewhere ha   Arable land seed and seedlings ha   Other arable land crops ha   Fallow land without any subsidies ha   Fallow land subject to the payment of subsidies, with no economic use ha  Kitchen gardens ha  Permanent grassland ha   Pasture and meadow, excluding rough grazings ha   Rough grazings ha   Permanent grassland no longer used for production purposes and eligible for the payment of subsidies ha  Permanent crops   Fruit and berry plantations ha    Fruit species, of which: ha     Fruit of temperate climate zones ha     Fruit of subtropical climate zones ha    Berry species ha    Nuts ha   Citrus plantations ha   Olive plantations ha    Normally producing table olives ha    Normally producing olives for oil production ha   Vineyards, of which normally producing: ha    Quality wine ha    Other wines ha    Table grapes ha    Raisins ha   Nurseries ha   Other permanent crops ha    of which Christmas trees (1) ha   Permanent crops under glass ha  Other land   Unutilised agricultural land ha   Wooded area ha    of which short rotation coppices ha   Other land (land occupied by buildings, farmyards, tracks, ponds, quarries, infertile land, rock, etc.) ha  Mushrooms, irrigated area, energy crops and genetically modified crops   Mushrooms ha   Irrigated area    Total irrigable area ha    Total cultivated area irrigated at least once during the previous 12 months ha   Energy crops (for the production of biofuels or other renewable energy) ha    of which on set-aside area ha   Genetically modified crops ha III. Livestock  Equidae Head  Bovine animals:   Bovine animals, under one year old, male and female Head   Bovine animals, one but less than two years old, male Head   Bovine animals, one but less than two years old, female Head   Male bovine animals, two years old and over Head   Heifers, two years old and over Head   Dairy cows Head   Other cows Head  Sheep and goats:   Sheep (all ages) Head    Breeding females Head    Other sheep Head   Goats (all ages) Head    Breeding females Head    Other goats Head  Pigs:   Piglets having a live weight of under 20 kilograms Head   Breeding sows weighing 50 kilograms and over Head   Other pigs Head  Poultry:   Broilers Head   Laying hens Head   Other poultry: Head    Turkeys (1) Head    Ducks (1) Head    Geese (1) Head    Ostriches (1) Head    Other poultry, not mentioned elsewhere (1) Head  Rabbits, breeding females Head  Bees Hives  Livestock not mentioned elsewhere Yes/No IV. machinery and equipment IV. (i) Machinery (1)  Belonging exclusively to the holding   Four-wheel tractors, track-laying tractors, tool carriers Number   Cultivators, hoeing machines, rotary hoes and motor mowers Number   Combine harvesters Number   Other fully mechanised harvesters Number  Machinery used by several holdings   Four-wheel tractors, track-laying tractors, tool carriers Yes/No   Cultivators, hoeing machines, rotary hoes and motor mowers Yes/No   Combine harvesters Yes/No   Other fully mechanised harvesters Yes/No IV. (ii) Equipment  Equipment used for renewable energy production by type of energy source:   Wind Yes/No   Biomass Yes/No    of which bio-methane Yes/No   Solar Yes/No   Hydro-energy Yes/No   Other types of renewable energy sources Yes/No V. Labour force V. (i) Farm work on the holding  Holder   Gender Male/Female   Age Age bands (2)   The farm work on the holding (apart from housework) AWU % band 1 (3)  Manager   Gender Male/Female   Age Age bands   The farm work on the holding (apart from housework) AWU % band 2 (4)  Training of manager   Agricultural training of manager Training codes (5)   Vocational training undertaken by manager during the last 12 months (6) Yes/No  Members of sole holder's family carrying out farm work for the holding: male   The farm work on the holding (apart from housework) AWU % band 2  Members of sole holder's family carrying out farm work for the holding: female   The farm work on the holding (apart from housework) AWU % band 2  Non-family labour regularly employed: male   The farm work on the holding (apart from housework) AWU % band 2  Non-family labour regularly employed: female   The farm work on the holding (apart from housework) AWU % band 2  Non-family labour employed on a non-regular basis: male and female Full-time working days  Total number of equivalent full-time working days of farm work during the 12 months preceding the day of the survey, not included under previous categories, undertaken on the holding by persons not employed directly by the holding (e.g. contractors' employees) Full-time working days V. (ii) Other gainful activities (non-farm work on the holding and work outside the holding)  Other gainful activities of the holder who is also the manager:   As his/her major occupation Yes/No   As his/her subsidiary occupation Yes/No   If other gainful activities are carried out    Activities directly related to the holding Yes/No    Activities not directly related to the holding Yes/No  Other gainful activities of the spouse of the sole holder:   As his/her major occupation Yes/No   As his/her subsidiary occupation Yes/No   If other gainful activities are carried out    Activities directly related to the holding Yes/No    Activities not directly related to the holding Yes/No  Other gainful activities of the other members of the sole holder's family:   As his/her major occupation Yes/No   As his/her subsidiary occupation Yes/No   If other gainful activities are carried out    Activities directly related to the holding Yes/No    Activities not directly related to the holding Yes/No  Non-family labour force, employed directly on a regular basis and involved in other gainful activities that are directly related to the holding   As his/her major occupation Yes/No   As his/her subsidiary occupation Yes/No VI. Other gainful activities of the holding (directly related to the holding) VI. (i) List of other gainful activities  Tourism, accommodation and other leisure activities Yes/No  Handicraft Yes/No  Processing of farm products Yes/No  Production of renewable energy Yes/No  Wood processing (e.g. sawing) Yes/No  Aquaculture Yes/No  Contractual work (using production means of the holding)   Agricultural (for other holdings) Yes/No   Non-agricultural Yes/No  Forestry Yes/No  Other Yes/No VI. (ii) Importance of the other gainful activities directly related to the holding  Percentage of the final output of the holding Percentage bands (7) VII. Support for rural development  Holding benefited from one of the following rural development measures during the last 3 years   Use of advisory services Yes/No   Modernisation of agricultural holdings Yes/No   Adding value to agricultural and forestry products Yes/No   Meeting standards based on Community legislation Yes/No   Participation of farmers in food quality schemes Yes/No   Natura 2000 payments for agricultural area Yes/No   Payments linked to the Water Framework Directive (8) Yes/No   Agri-environment payments Yes/No    of which in the framework of organic farming Yes/No   Animal welfare payments Yes/No   Diversification into non-agricultural activities Yes/No   Encouragement of tourism activities Yes/No (1) Not to be provided in 2010. (2) Age bands: (From school leaving age-24 years), (25-34), (35-44), (45-54), (55-64), (65 and over). (3) Annual Work Unit (AWU) percentage band 1: (0), (> 0-< 25), (  ¥ 25-< 50), (  ¥ 50-< 75), (  ¥ 75-< 100), (100). (4) Annual Work Unit (AWU) percentage band 2: (> 0-< 25), (  ¥ 25-< 50), (  ¥ 50-< 75), (  ¥ 75-< 100), (100). (5) Training codes: (only practical agricultural experience), (basic agricultural training), (full agricultural training). (6) Not to be provided in 2013. (7) Percentage bands: (  ¥ 0-  ¤ 10),.(> 10-  ¤ 50),.(> 50-< 100). (8) Directive 2000/60/EC of the European Parliament and of the Council of 23 October 2000 establishing a framework for Community action in the field of water policy (OJ L 327, 22.12.2000, p. 1). ANNEX IV PRECISION REQUIREMENTS The sample surveys specified in this Regulation must be statistically representative at the level of NUTS 2 regions and for national aggregations of less-favoured areas (1) in terms of the type and the size of the agricultural holdings, in line with Commission Decision 85/377/EEC of 7 June 1985 establishing a Community typology for agricultural holdings (2). In addition, specified levels of precision are required for the crop and livestock characteristics of the agricultural holdings. These levels of precision are given in the precision tables below and apply to all NUTS 2 regions with at least 10 000 holdings. For a NUTS 2 region with fewer than 10 000 holdings, these levels of precision apply instead to the associated NUTS 1 region, provided that the associated NUTS 1 region contains at least 1 000 holdings. For the survey on agricultural production methods, the relevant crop and livestock characteristics will be available from the results of the farm structure survey 2010. Precision categories for the Farm Structure Surveys 2013 and 2016 Crop characteristics:  Cereals for the production of grain (including seed), comprising common wheat and spelt, durum wheat, rye, barley, oats, grain maize, rice and other cereals for the production of grain  Dried pulses and protein crops for the production of grain (including seed and mixtures of cereals and pulses)  Potatoes (including early potatoes and seed potatoes)  Sugar beet (excluding seed)  Oilseed crops comprising rape, turnip rape, sunflower, soya, linseed (oil flax) and other oil seed crops  Fresh vegetables, melons and strawberries  Flowers and ornamental plants (excluding nurseries)  Plants harvested green  Pasture and meadow, excluding rough grazing  Fruit and berry plantations  Citrus plantations  Olive plantations  Vineyards Livestock characteristics:  Dairy cows  Other cows  Other bovine animals  Breeding sows  Other pigs  Sheep  Goats  Poultry Precision categories for sample surveys undertaken as part of the farm structure survey 2010 and the Survey on agricultural production methods Crop characteristics:  Cereals for the production of grain (including seed), comprising common wheat and spelt, durum wheat, rye, barley, oats, grain maize, rice and other cereals for the production of grain  Potatoes (including early potatoes and seed potatoes) and sugar beet (excluding seed)  Oilseed crops comprising rape, turnip rape, sunflower, soya, linseed (oil flax) and other oil seed crops  Permanent outdoor crops comprising fruit, berry, citrus and olive plantations, vineyards, nurseries and other permanent outdoor crops  Fresh vegetables, melons, strawberries, flowers and ornamental plants (excluding nurseries)  Temporary grass and permanent grassland Livestock characteristics:  Bovine animals (all ages)  Sheep and goats (all ages)  Pigs  Poultry Precision Table for NUTS 2 regions with at least 10 000 agricultural holdings Precision categories Farm structure surveys 2013 and 2016 Survey on agricultural production methods Prevalence of the characteristic in the NUTS 2 region Relative standard error Prevalence of the characteristic in the NUTS 2 region Relative standard error Crop characteristics of the agricultural holding 7,5 % or more of the utilised agricultural area < 5 % 10 % or more of the utilised agricultural area < 10 % Livestock characteristics of the agricultural holding 7,5 % or more of the livestock units and more than 5 % of national share of each category < 5 % 10 % or more of the livestock units and more than 5 % of national share of each category < 10 % Precision Table for NUTS 2 regions with fewer than 10 000 agricultural holdings Precision categories Farm structure surveys 2013 and 2016 Survey on agricultural production methods Prevalence of the characteristic in the associated NUTS 1 region with at least 1 000 holdings Relative standard error Prevalence of the characteristic in the associated NUTS 1 region with at least 1 000 holdings Relative standard error Crop characteristics of the agricultural holding 7,5 % or more of the utilised agricultural area < 5 % 10 % or more of the utilised agricultural area < 10 % Livestock characteristics of the agricultural holding 7,5 % or more of the livestock units and more than 5 % of national share of each category < 5 % 10 % or more of the livestock units and more than 5 % of national share of each category < 10 % (1) Council Regulation (EC) No 1257/1999 of 17 May 1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF) (OJ L 160, 26.6.1999, p. 80). (2) OJ L 220, 17.8.1985, p. 1. ANNEX V List of characteristics for the survey on agricultural production methods Characteristic Units/categories Tillage methods Conventional tillage (mouldboard plough or disc plough) ha Conservation tillage (low tillage) ha Zero tillage (direct seeding) ha Soil conservation Soil cover in winter: Normal winter crop ha Cover crop or intermediate crop ha Plant residues ha Bare soil ha Crop rotation: Share of arable area out of planned crop rotation AA % band (1) Landscape features Linear elements maintained by farmer during the last 3 years, of which: Hedges Yes/No Tree lines Yes/No Stonewalls Yes/No Linear elements established during the last 3 years, of which: Hedges Yes/No Tree lines Yes/No Stonewalls Yes/No Animal grazing Grazing on the holding Area grazed during the last year ha Amount of time when animals are outdoors on pasture Months per year Common land grazing: Total number of animals grazing on common land Head Amount of time when animals are grazing on common land Months per year Animal housing Cattle: Stanchion-tied stable  with solid dung and liquid manure Places Stanchion-tied stable  with slurry Places Loose housing  with solid dung and liquid manure Places Loose housing  with slurry Places Other Places Pigs: On partially slatted floors Places On completely slatted floors Places On straw beds (deep litter-loose housing) Places Other Places Laying hens: On straw beds (deep litter-loose housing) Places Battery cage (all types) Places Battery cage with manure belt Places Battery cage with deep pit Places Battery cage with stilt house Places Other Places Manure application Utilised agricultural area on which solid/farmyard manure is applied Total UAA % band (2) With immediate incorporation UAA % band (2) Utilised agricultural area on which slurry is applied Total UAA % band (2) With immediate incorporation or injection UAA % band (2) Percentage of the total produced manure exported from the holding Percentage band (3) Manure storage and treatment facilities Storage facilities for: Solid dung Yes/No Liquid manure Yes/No Slurry Slurry tank Yes/No Lagoon Yes/No Are the storage facilities covered? Solid dung Yes/No Liquid manure Yes/No Slurry Yes/No Irrigation Irrigated area Average irrigated area the last three years ha Total cultivated area irrigated at least once during the previous 12 months Total ha Cereals for the production of grain (including seed) (excluding maize and rice) ha Maize (grain and green) ha Rice ha Dried pulses and protein crops for the production of grain (including seed and mixtures of cereals and pulses) ha Potatoes (including early potatoes and seed potatoes) ha Sugar beet (excluding seed) ha Rape and turnip rape ha Sunflower ha Fibre crops (flax, hemp, other fibre crops) ha Fresh vegetables, melons and strawberries  open field ha Temporary grass and permanent grassland ha Other crops on arable land ha Fruit and berry plantations ha Citrus plantations ha Olive plantations ha Vineyards ha Irrigation methods employed: Surface irrigation (flooding, furrows) Yes/No Sprinkler irrigation Yes/No Drop irrigation Yes/No Source of irrigation water used on the holding: On-farm ground water Yes/No On-farm surface water (ponds or dams) Yes/No Off-farm surface water from lakes, rivers or watercourses Yes/No Off-farm water from common water supply networks Yes/No Other sources Yes/No (1) Arable area (AA) percentage band: (0), (> 0-< 25), (  ¥ 25-< 50), (  ¥ 50-< 75), (  ¥ 75). (2) Utilised agricultural area (UAA) percentage band: (0), (> 0-< 25), (  ¥ 25-< 50), (  ¥ 50-< 75), (  ¥ 75). (3) Percentage band: (0), (> 0-< 25), (  ¥ 25-< 50), (  ¥ 50-< 75), (  ¥ 75).